Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149224 & (13)(20)(28)(29)                                                                            Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149224
                                                                    COA: 320489
                                                                    Jackson CC: 13-004158-FC
  RANDY SCOTT STEVENS,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the April 18, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. The motion to withdraw guilty plea, the motion in
  request for evidence hearing, the motion to remand to the district court, and the motion
  for a Franks hearing are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
         p1015
                                                                               Clerk